Citation Nr: 1444224	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  95-23 163	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a headache disability, to include as due to an undiagnosed illness and/or secondary to service-connected disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran served on active duty from June 1983 to July 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 1994 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, denied service connection for headaches.

In March 1999, the Board remanded the case to the RO for evidentiary development.  In a May 2005 decision, the Board denied the Veteran's claim of service connection for headaches.  The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In June 2006, the Veteran's representative and VA General Counsel filed a joint motion for remand.  The Court granted the joint motion later in June 2006.  

In September 2006, the Board remanded the case for further development, and in August 2009, the Board again denied the claim of service connection.  The Veteran appealed to the Court.  In May 2011, the Court granted the joint motion submitted by the parties to the appeal and remanded the case to the Board for readjudication consistent with the joint motion.

The Board remanded the claim for additional development in December 2011 and again in February 2013 to ensure all VA treatment records were of record and afford the Veteran an updated examination.

In July 2013, the Board again denied the claim of entitlement to service connection for a headache disability.  The Veteran appealed to the Court, and a joint motion for remand was submitted by the parties to the appeal.  In May 2014, the Court granted the joint motion and remanded the case to the Board for readjudication consistent with the motion.

(The claims folder has been converted into an electronic record within the Virtual VA and Veterans Benefits Management System (VBMS).)  
REMAND

The May 2014 joint motion found that the July 2013 Board denial impermissibly discounted the Veteran's report of chronic headaches based upon an absence of medical treatment and did not adequately consider evidence favorable to the Veteran (namely, his assertions over time of mild, episodic headaches).  It also determined that the April 2013 VA examiner's medical opinion was inadequate and that the Board should consider whether the record raised the issue of service connection secondary to a service-connected disability-"sinusitis."  (The joint motion specifically referred to "sinusitis" as having been service connected by a July 2000 rating decision.  If true, such a fact would certainly bolster the claim of service connection for headaches given that sinusitis is a disability that is evaluated in part based on coexistent headaches, see 38 C.F.R. § 4.97 (2013); however, the record does not show that the Veteran was ever awarded service connection for sinusitis.  The 2000 rating decision awarded service connection for allergic vasomotor rhinitis, not sinusitis.  Because the Veteran himself was not likely a drafter of the joint motion, the Board will view the reference to "sinusitis" in the joint motion as a misstatement and not as a purposeful attempt to mislead.)  Given the instruction in the joint motion, another VA headache examination is needed as detailed below.  

The Veteran appears to have received private medical treatment from Dr. L.K. (See November 2013 Dr. L.K. letter).  These medical records are not of record and should be obtained.  

To comply with the joint motion, the case is REMANDED for the following action:

1.  Obtain private medical records from Dr. L.K.  Secure an authorization for the release of medical records as necessary.  Notify the Veteran if any identified putative medical records are not obtained.  Alternatively, advise him that he may also directly submit the private medical records.

2.  After obtaining the above private medical records or determining they are unavailable, contact a neurologist or similar physician with expertise in headache disorders for a medical opinion.  The complete VBMS/Virtual VA electronic record (efolder) must be available and reviewed by the examiner.  

The examiner must provide answers to the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's mild, episodic headaches experienced after service are related to his military service, to include as a symptom of an undiagnosed illness?  

The examiner is directed to consider the following in-service records and events:  service treatment records from July 1985 and October 1987; the May 1993 in-service head injury; and the Veteran's presence in Southwest Asia.  

The examiner must consider the Veteran's post-service reports of headaches to examining clinicians in November 1993, July 1998 (as found within the Virtual VA efolder), December 1999, January 2008, and April 2012.  The examiner must also consider the Veteran's post-service reports (see April 2013 VA examination report) that he did not seek medical attention due to the mild and episodic nature of his headaches, which were often relieved by use of over-the-counter medications.

The examiner is directed to review and comment on the November 2013 letter from Dr. L.K. expressing a positive nexus to service. 

(b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's post-service headaches have been caused, or made chronically worse, by any service-connected disability, such as allergic vasomotor rhinitis?  The opinion must address both the causation and aggravation elements.  (If it is determined that headaches are related to a non-service-connected disability such as sinusitis, this should be noted and the reasons for such a conclusion set forth.)

For all medical opinions, a complete explanation with detailed citations to the evidence and any pertinent medical studies is necessary.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment.  

(If the examiner determines that another examination is necessary, such examination should be scheduled.)  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

3. After the above has been completed, and following completion of any additional evidentiary development deemed appropriate, readjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

